Citation Nr: 1102154	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from 
April 1952 to March 1956. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the Veteran's service-connection 
claims for a bilateral hearing loss disability and tinnitus.  The 
Veteran disagreed with the RO's decisions, and perfected an 
appeal as to both issues.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that a bilateral 
hearing loss disability currently exists for VA purposes.

2.  The evidence of record does not demonstrate that a 
relationship exists between the Veteran's tinnitus and his active 
duty military service.


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability was not 
incurred in, or aggravated by active duty military service, and 
may not be so presumed.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in, or aggravated by active duty 
military service.       38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA and under Dingess by a letter mailed in June 2008.  
Subsequently, in September 2008, the RO adjudicated the Veteran's 
claims in the first instance.  The Veteran filed a timely appeal 
as to this September 2008 rating decision.  Accordingly, with 
respect to VCAA notice, there is no prejudice to the Veteran in 
the Board's proceeding with the issuance of a decision on the 
merits as to his service-connection claims for a bilateral 
hearing loss disability and tinnitus.  
 
Concerning the VA's duty to assist, the Board notes that the 
Veteran's service treatment records, his service personnel 
records, his pertinent post-service VA treatment records, and his 
lay statements have been obtained.  Pertinently, in 
correspondence received by the RO on June 26, 2008, the Veteran 
specified that no private medical records were available.  
Indeed, the Veteran has not since indicated that any private 
treatment reports relevant to his hearing loss and tinnitus 
claims currently exist.  

With respect to VA examinations conducted in conjunction with 
this appeal, the Veteran was afforded two VA examinations by two 
differed audiologists, occurring in August 2008 and in August 
2010 respectively.  These examinations were scheduled in an 
effort to determine the current severity, nature and etiology of 
the Veteran's claimed hearing loss and tinnitus disabilities.  

Upon examination in August 2008, the VA examiner pertinently 
observed that the Veteran's test results were "non organic," 
and that there was "very poor intertest reliability," and 
"very poor [speech]/puretone agreement."  The August 2008 
examiner indicated that the Veteran was "reinstructed and 
results got worse so testing was terminated."  Finally, the 
August 2008 examiner concluded that "nothing reliable came out 
of this appt."  See the August 2008 VA examiner's report.

The August 2010 VA examiner similarly observed that the Veteran's 
audiometric test results taken at that time were "inconsistent 
and do not appear to reflect the veteran's maximal effort."  The 
Veteran was reinstructed and encouraged with "no improvement in 
his admitted responses."  Again there was "poor intertest 
reliability," and test results were considered "invalid and 
unreliable."  The August 2008 VA examiner pertinently observed 
that the Veteran was "able to answer questions without problems 
well below admitted thresholds."  See the August 2010 VA 
examiner's report.   

The Court of Appeals for Veterans Claims (the Court) has held 
that VA's duty to assist a claimant in developing the facts and 
evidence pertinent to a claim is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Although the VA has twice scheduled the 
Veteran for audiological testing to determine the current nature, 
severity, and etiology of his claimed hearing loss and tinnitus, 
it appears that the Veteran did not fully cooperate with VA 
examiners at either examination.  Thus, while given the 
opportunity to submit to examination in connection with his 
claim, the Veteran did not comply with the examinations to 
provide findings that would allow the examiners to render 
appropriate diagnoses and medical opinions.  In light of his 
history of noncompliance with direction during examination, the 
Board is convinced that further efforts to schedule the Veteran 
for a compensation and pension examination addressing his hearing 
loss and tinnitus claims would be futile.

Furthermore, the Board notes that the Veteran has been accorded 
ample opportunity to present evidence in support of his claims.  
Indeed, if the Veteran believed that the VA audiological 
examinations were not representative of his true condition, he 
was free to submit competent medical evidence to the contrary.  
He has not done so.   See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA benefits].  
The Court has specifically held that "[i]f a veteran wishes 
help, [he] cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood, 1 Vet. App. at 193.

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the Veteran's 
claims has been consistent with said provisions.  The Board is 
satisfied that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and nonprejudicial to the Veteran.  
The Veteran has been accorded the opportunity to present evidence 
and argument in support of his claims.  He has retained the 
services of a representative, and declined an opportunity to 
testify at a personal hearing.

Accordingly, the Board will address the claims on appeal.  
Because these issues involve precisely the same procedural 
history, the application of the same law and regulations, and 
allegedly result from the same injury, for the sake of economy 
the Board will address them together.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002);   38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus or 
relationship between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Essential to the award of service connection is the first Hickson 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [noting that service connection presupposes 
a current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. See Hensley, supra.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

In essence, the Veteran contends that his current hearing loss 
disability and tinnitus resulted from in-service noise exposure 
from working near the flight line as a stock clerk, and from 
driving military trucks.  See the Veteran's June 9, 2010 
Statement in Support of Claim.  

As noted above, in order to establish service connection for the 
claimed disorders, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253. 

A.	Sensorineural hearing loss

With respect to the Veteran's hearing loss claim, the medical 
evidence of record does not reflect that the Veteran currently 
has a bilateral hearing loss disability for VA purposes under 38 
C.F.R. § 3.385.  Significantly, both the August 2008 and the 
August 2010 VA examiners both determined that the Veteran was an 
unreliable responder, and could not elicit objective audiological 
test results.  See the August 2008 and August 2010 VA examiners' 
reports respectively.

Likewise, the Veteran has presented no medical evidence 
demonstrating a current hearing loss disability, shown by 
audiometric results that meet the criteria outlined above in 
38 C.F.R. § 3.385.  Although the August 2010 VA examiner noted 
that the Veteran "most likely has some hearing loss," the Board 
cannot find that the Veteran currently has sensorineural hearing 
loss for VA purposes absent reliable objective audiometric 
testing results. 

The Board notes that a number of years ago the Veteran was 
diagnosed with mild sensorineural hearing loss, with acoustic 
reflex decay at 500-1000 Hz.                  See the Veteran's 
September 5, 2001 VA Audiology Consult.  Although this treatment 
report identified the presence of hearing loss, as above, there 
is no indication as to whether such loss was severe enough to be 
considered disabling under the VA regulations outlined in 
38 C.F.R. § 3.385 at that time.  In any event, the Veteran 
pertinently did not file a claim for service connection for a 
bilateral hearing loss disability until June 2008.  The Board 
finds that the medical evidence of record does not reflect that 
the Veteran was ever shown to have a sensorineural hearing loss 
disability for VA purposes during the course of this claim.  See 
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) [holding that 
the requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication].  Indeed, there is no indication in the 
record that the Veteran had a diagnosed hearing loss disability, 
pursuant to 38 C.F.R. § 3.385, at the time the Veteran filed his 
service connection claim in June 2008 or any time thereafter.

As noted above, the Veteran has had ample opportunity to secure 
medical evidence in his favor and submit the same to VA.  He has 
not done so.  See 38 U.S.C.A.         § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

The Board has no reason to doubt that the Veteran currently 
experiences trouble hearing.  Indeed, he is competent to testify 
as to such.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In fact, it 
was the Veteran's lay assertions that prompted the VA to test the 
Veteran's claimed hearing loss, to see if the symptoms he 
described actually amounted to a disability for VA purposes.  
However, as noted above, no accurate results were obtained due to 
the Veteran's inconsistent responses, and the evidence of record 
does not contain audiological findings consistent with a hearing 
loss disability as defined by 38 C.F.R. § 3.385.  The Veteran, as 
a layperson, is not competent to report that any hearing 
impairment that he currently experiences rises to the level of 
establishing a disability for VA purposes.  

In the absence of any diagnosed hearing loss disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) has 
not been met as to the Veteran's hearing loss disability claim, 
and it fails on this basis alone.

B.	Tinnitus

Unlike sensorineural hearing loss, which can be measured by 
objective audiometric testing, tinnitus is, by definition "a 
noise in the ears, such as ringing, buzzing, roaring, or 
clicking.  It is usually subjective in type."  See Dorland's 
Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because 
tinnitus is "subjective," its existence is generally determined 
by whether or not the veteran claims to experience it.   For VA 
purposes, tinnitus has been specifically found to be a disorder 
with symptoms that can be identified through lay observation 
alone.       See Charles v. Principi, 16 Vet. App. 370 (2002).

In that connection, the Board finds no reason to doubt that the 
Veteran currently experiences ringing in his ears, despite the 
inability of the VA examiners to determine the extent of the 
Veteran's current disabilities.  Accordingly, resolving all doubt 
in favor of the Veteran, the Board finds that a current tinnitus 
disability exists, and that Hickson element (1) is satisfied as 
to this issue.

Moving next to Hickson element (2), in-service disease or injury, 
the Board initially notes that the Veteran's service treatment 
records include no documentation of any complaints of, treatment 
for, or diagnoses of any disease affecting the Veteran's ears, to 
include tinnitus.  The Veteran however contends that during his 
military service, he was exposed to loud noises from aircraft 
engines while working near the flight line.  The Veteran's 
service personnel records verify that the Veteran served at the 
U.S. Naval Air Station, Port Lyautey, as a stock clerk.  The 
Veteran asserts that his duty station was located at the flight 
lines, and that he did not wear hearing protection.  See the 
Veteran's June 9, 2010 Statement in Support of Claim.  

As above, the Veteran is competent to testify as to his own 
observable symptomatology and in-service experiences.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds no reason 
to disbelieve the Veteran's assertions that he served in close 
proximity to loud engine noise from aircraft during his active 
duty service.  Accordingly, for the purposes of this decision 
alone, in-service injury to the ears is conceded.  Hickson 
element (2) is therefore satisfied as well.

With respect to crucial Hickson element (3), nexus or 
relationship, there is no medical evidence of record relating the 
Veteran's tinnitus with his in-service noise exposure.  As noted 
above, both VA examiners could not assess the Veteran's current 
hearing complaints, to include tinnitus, because of the Veteran's 
inconsistent responses during audiometric testing.  

The Board recognizes the Veteran's lay assertion that his 
tinnitus began during his military service, specifically in 
January 1952, and that he has experienced tinnitus since service.  
See the Veteran's May 2008 Application for Compensation.  The 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ["although interest may affect the credibility of 
testimony, it does not affect competency to testify"].  

As noted above, lay testimony is competent to establish the 
presence of observable symptomatology and may provide sufficient 
support for a claim of service connection.  Barr v. Nicholson, 21 
Vet.App. 303, 307 (2007).  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) ["[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence"].

With regard to the Veteran's assertion of continuity of tinnitus 
symptomatology since service, the Board finds that such 
assertions are competent, but not credible. Significantly, the 
Veteran's assertions of in-service incurrence of tinnitus are 
inconsistent with the history he has provided to VA physicians 
and examiners at times prior to initiating this appeal, as well 
as during the course of this appeal.       See, e.g., the 
Veteran's September 1, 2001 VA Audiology Consult report 
[indicating the Veteran's own statement he has had tinnitus since 
approximately 1988];          see also the August 2008 VA 
examiner's report [noting the Veteran's assertion that his 
tinnitus had its onset "20+ years ago"].  See Caluza v. Brown, 
7 Vet. App. 498 (1995) [in determining whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of a veteran].  Indeed, 
the first objective evidence of any tinnitus after service is 
contained in the September 2001 audiological examination report 
referenced above, dated approximately 45 years after service 
separation.  

The Veteran's absence of tinnitus complaints [both in-service and 
for years after his separation] also weighs against a finding of 
continuity.  See Buchanan, 451 F.3d at 1337 [The Board may 
"weigh the absence of contemporaneous medical evidence against 
the lay evidence of record"]; Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of the claimed condition]. 

Finally, as was discussed above, the Veteran's credibility is 
further undercut by his unreliable responses at two VA 
examinations.  In light of the Veteran's conflicting medical 
histories, the absence of complaint or treatment for any ear 
problems in-service or for approximately 45 years following 
service, the Veteran's inability to provide reliable responses 
upon testing, and the Veteran's potential bias, the Board is 
unable to afford the Veteran's statements any probative value 
with respect to the question of whether there has been a 
continuity of tinnitus symptomatology since service.  See Caluza, 
supra.

Thus, no credible evidence of record, lay or medical, supports a 
finding of continuity of tinnitus symptomatology since the 
Veteran's separation from service in 1956.  Accordingly, Hickson 
element (3), relationship or nexus, has not been satisfied, and 
the Veteran's service-connection claim for tinnitus fails on this 
basis alone.

Conclusion

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R.           §  3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  As the evidence 
preponderates against both the Veteran's hearing loss disability 
and tinnitus claims, the benefit-of-the-doubt rule is not for 
application, and the benefits sought on appeal are denied.

(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


